Citation Nr: 0509818	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  95-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) of the right upper buttock, muscle group 
XVII, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a May 1995 rating decision 
of the Newark, New Jersey, Department of Veterans Affairs 
(VA) Regional Office (RO).  This case was remanded by the 
United States Court of Appeals for Veterans Claims (the 
Court) pursuant to a Joint Motion for Remand dated in 
December 2004.  The parties agreed, and the Court ordered, 
that the only issues remanded would be the issues of an 
increased rating for residuals of a GSW of the right upper 
buttock, muscle group XVII, currently rated as 20 percent 
disabling, specifically whether the veteran was entitled to a 
separate rating for scarring of the right buttock.  There are 
no other issues currently before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's residuals of residuals of a GSW of the 
right upper buttock are manifested by no more than moderate 
muscle damage affecting Muscle Group XVII.  

3.  The veteran's scar associated with the residuals of a GSW 
of the right upper buttock is superficial, painful and tender 
on manipulation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a GSW to the right buttock, involving Muscle 
Group XVII are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 
Diagnostic Code 5317 (2004).

2.  The criteria for a separate 10 percent evaluation for the 
veteran's scar of the right buttock GSW residuals under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 
have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, DC 7804 (2001 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Statement of the Case (SOC) dated in August 1995, and the 
Supplemental Statements of the Case (SSOC) dated in March 
1996, April 1999, September 2000 and November 2003advised the 
veteran of the laws and regulations pertaining to his claim.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claim for 
increased ratings for residuals of a GSW of the right buttock 
was being denied because there was no evidence establishing 
that his disability met the criteria for a higher rating.  
The SOC and SSOCs made it clear to the veteran that in order 
to prevail on his claims, he needed to present evidence that 
his disability met the criteria for a higher rating.  The RO 
sent letters dated in March 2003 and March 2004 that informed 
the veteran about the VCAA and that told the veteran what 
evidence the RO would obtain and what he needed to do.  These 
letters asked the veteran to provide any evidence he had.  
The veteran responded to the March 2004 letter and stated he 
had no additional evidence to present and wanted the case to 
proceed without delay.  The RO obtained service medical 
records, private medical records, VA treatment records, and 
provided the veteran with multiple VA examinations.  The 
veteran has not indicated that there is any other evidence 
available. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in 1995.  Thereafter, the claim was denied in a 
rating decision dated in May 1995.  The RO sent letters 
related to the VCAA and the duty to assist to the veteran in 
March 2003 and March 2004.  These notifications were well 
after the May 1995 rating decision.  Only after that rating 
action was promulgated did the AOJ provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  There is no basis in this case for concluding that 
harmful error occurs simply because the claimant received 
VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See, 38 U.S.C.A. § 6261(b)(2); see also, Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").

Further, pursuant to the Board's decision to remand this 
claim for additional development, the RO did, in fact, 
conduct a de novo review of the claims.  See, SSOC issued to 
the veteran in November 2003.  In reviewing AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See, 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in March 2003 and 
March 2004 were not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Entitlement to increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2004).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

Pursuant to 38 C.F.R. § 4.56 (2004), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  Id.  

Injuries to muscle group XVII are rated as follows: slight 
injury of the hips and buttocks (0 percent); moderate injury 
of the hips and buttocks (20 percent); moderately severe 
injury of the hips and buttocks (40 percent); and severe 
injury of the hips and buttocks (50 percent).  38 C.F.R. 
§ 4.73, Diagnostic Code 5317 (2004).  

A February 1968 naval medical board report reflects that the 
veteran sustained multiple gunshot wounds to the left hip, 
buttocks and abdomen during combat in Vietnam during July 
1967.  One bullet entered the left buttock, fractured the 
left ileum and acetabulum, and lodged behind the right 
ischial ramus.  The veteran underwent an exploratory 
laparotomy and a diverting sigmoid colostomy.  He was 
evacuated to Guam where debridement and secondary closure of 
his wounds were performed.  The veteran was then evacuated to 
a naval hospital at which time he exhibited a functioning 
colostomy and closed or healing wounds of the left flank and 
buttocks.  Contemporaneous x-ray studies reveal a left iliac 
fracture with extension into the left acetabulum and a bullet 
lodged near the right ischium.  

The veteran has been assigned a 20 percent rating for the 
injury to his right buttock since 1968.  He is currently 
assigned a 50 percent rating for his left hip disability, and 
that disability evaluation is not the subject of the 
veteran's current appeal.

The veteran's most recent VA examinations were in February 
2003 and July 2003.  The Board will primarily rely on the 
most recent evidence while also reviewing the older VA 
examination reports and service medical records.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The February 2003 VA examination report indicates the veteran 
had tenderness of the right buttock with a scar.  The 
examiner's March 2003 follow-up examination indicated there 
was no evidence of sciatic nerve damage.  The July 2003 VA 
examination was more thorough with respect to the right 
buttock.  The examiner found no evidence of any nerve or 
vascular injury.  There was evidence of a penetrating missile 
wound to Muscle Group XVII.  There was a fractured left hip 
and bony injury to the left ilium and left ischium, which are 
not the subject of the veteran's current appeal.  There was a 
scar over the mid-right gluteal area measuring 2 centimeters 
by one-half centimeter and muscle deep.  The scar was tender 
on deep pressure and there was a knotty feeling.  There are 
no adhesions and no tendon damage.  Muscle strength was 5/5.  
There was no evidence of muscle herniation of the right 
buttock.  The veteran complained of occasional pain in the 
right buttock, although the muscle is fully functional.  
There was no pain, fatigue, weakness, or lack of endurance 
following repeated motion.  The examiner noted that Muscle 
Group XVII was penetrated with no power loss of muscle but 
the muscle is tender on pressure due to posttraumatic 
changes.  There are functional limitations such as no 
squatting and inability to walk for long distances and 
inability to have a full range of motion of the lower back 
and left hip, but none of these limitations of function is 
attributed to the injury to Muscle Group XVII by the 
examiner, rather it is related to his low back or left hip 
disability.

Earlier VA examinations reveal very similar findings.  The VA 
examinations prior to October 1998 do not address the injury 
to Muscle Group XVII.  The October 1998 examination report 
indicates that the veteran suffered from tenderness of the 
right buttock with some residual pain, tenderness and 
weakness.  The veteran stated he had difficulty sitting for 
long periods of time.  The May 2000 VA examination also noted 
scarring of the right buttocks, but the examination was 
mostly focused on the hip disability and the low back 
disability.  None of the VA treatment notes or private 
treatment records indicate disability of the right buttock 
more severe than that found by the VA examinations.

Applying the rating criteria to the facts in the case, the 
Board finds that a rating in excess of 20 percent for the 
residuals of a GSW to the right buttock is not warranted.  
The veteran has pain in his right buttock and a scar that is 
tender on deep pressure.  The veteran was injured by a 
penetrating missile, but there is no tissue loss, no 
adhesions, and no tendon, bone, joint, or nerve damage 
associated with the right buttock injury.  The muscle 
strength in the right buttock is 5/5.  The Board finds that 
this constitutes not more than moderate muscle injury as 
defined in 38 C.F.R. § 4.56.  There is no evidence to support 
a higher evaluation of moderately severe injury.  There is no 
evidence of prolonged infection, no sloughing of soft parts, 
and no intermuscular scarring.  The injury does not include 
any loss of deep fascia, loss of muscle substance, or loss of 
normal firm resistance of muscles compared with sound side.  
While service records do show a prolonged period of 
treatment, this treatment was primarily for gunshot wounds 
involving the abdomen and left hip, which are not currently 
on appeal.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left leg.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain, but has not complained of additional pain 
on flare-ups or after extended use.  The July 2003 VA 
examination found no evidence of additional limitation caused 
by pain, fatigue, weakness, or lack of endurance following 
repeated use.  The Board finds, therefore, that the 
limitation of function due to pain, weakness, and easy 
fatigability do not more closely approximate the criteria for 
a disability rating in excess of the current 20 percent.  
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002), DeLuca, 8 Vet. App. 
202.  

The Board also finds that a separate 10 percent rating is 
warranted for the scarring associated with the veteran's GSW 
of the right buttock.  The Court has held that "all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings 
combined pursuant to 38 C.F.R. § 4.25, except as otherwise 
provided in the rating schedule".  Colayong v. West, 12 Vet. 
App. 524, 531 (1999); see also, Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (veteran entitled to separate ratings 
where none of the symptomatology for any one condition 
duplicates or overlaps others).

The schedular criteria by which the veteran's scars can be 
rated have changed, effective August 30, 2002, during the 
pendency of the veteran's appeal.  See, 67 FR 49,596 (July 
31, 2002).  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See, 
VAOPGCPREC 7-03 (2003).  Therefore, adjudication of the claim 
for a separate rating for a scar of the right buttock must 
include consideration of the old and both sets of new 
criteria.  It is noted that the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).  

Under the old rating criteria as well as under the new, scars 
under Diagnostic Code 7805 are rated on the basis of the 
limitation of function of the part affected.  Under 
Diagnostic Code 7804, as in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent rating if they are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, DC 7804 (2002).

Under the new rating criteria, a 10 percent rating is 
warranted for a scar, other than head, face or neck, that is 
superficial and does not cause limitation of motion, if it is 
144 square inches or more in size (929 square cm).  38 C.F.R. 
§ 4.118, DC 7802 (2004).  A 10 percent rating is also 
warranted for superficial scars that are painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
A scar can also be rating based on limitation of function of 
the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004).

Applying the regulations to the facts in this case, the Board 
finds that a separate 10 percent rating for the veteran's 
scar of his right buttock is warranted.  VA examinations in 
March 1995, October 1998, and July 2003 all indicate that the 
veteran's scar is tender and painful to touch.  The scar is 
described as superficial and painful.  It measures 2 
centimeters by .5 centimeters according to the July 2003 
examination report.  There is no indication in the record 
that the scar limits the function of the affected body part.  
A 10 percent rating is warranted for a superficial painful, 
tender scar under both the old and the new rating criteria.  
38 C.F.R. § 4.118, DC 7804 (2002, 2004).

There is no basis for a rating in excess of 10 percent for 
the veteran's scar associated with the GSW of the right 
buttock.  There is no evidence that the scars are deep or 
cause limitation of motion or limitation of use of the 
affected part and no evidence that the scar is larger than 12 
square inches (77 square centimeters).  38 C.F.R. § 7801 
(2004).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds that a disability 
rating in excess of 20 percent for the residuals of a GSW to 
the right buttock is not warranted, but a separate 10 percent 
rating for a scar of the right buttock is warranted.


ORDER

Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) of the right upper buttock, muscle group 
XVII, currently rated as 20 percent disabling, is denied.

A separate 10 percent evaluation for the veteran's right 
upper buttock GSW scarring is granted subject to the 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


